Name: Commission Regulation (EEC) No 924/80 of 14 April 1980 on the arrangements for imports into the Benelux countries of tents originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 4 . 80 Official Journal of the European Communities No L 99/ 11 COMMISSION REGULATION (EEC) No 924/80 of 14 April 1980 on the arrangements for imports into the Benelux countries of tents originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as amended by Regulation (EEC) No 11 76/79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Benelux countries of tents (category 91 ) originating in Poland have exceeded the level referred to in para ­ graph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Poland was notified on 1 February 1980 of a request for consultations ; whereas, following these consultations, it is desirable to make the products in question subject to quantitative limitation for the years 1 980 to 1 982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Poland between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries of the cate ­ gory of products originating in Poland specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from Poland to the Benelux countries before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place before that date . 2 . Imports of products shipped from Poland to the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Poland on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 April 1980 . For the Commission Antonio GIOLITTI Member of the Commission (') OJ No L 365 , 27 . \ 2 . I97X , p . I. (*) OJ No L 149 , 18 . 6 . 1979 , p . 1 . No L 99/ 12 Official Journal of the European Communities 17. 4. 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 1981 1982 91 62.04 A II B II 62.04-23 ; 73 Tarpaulins, sail awnings, sunblinds, tents and camping goods : Tents BNL Tonnes 190 200 210